                      Case 3:21-mj-01254-ATB Document 1 Filed 05/28/21 Page 1 of 4

A0 91 (Rev. Il/Il) Criminal Complaint


                                         UNITED STATES DISTRICT                               Couiç,                    414

                                                                         forthe                          7,                       0202
                                                            Western District of Texas                                   ..

                   United States of America                                )
                                                                                                                             ' \._._
                        Jason       M.   Jones                             )      Case                  /,t'

                           Defendant(s)


                                                      CRIMINAL COMPLAINT
          I,   the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                         May 26, 2021                   in the county of               El   Paso               in the
      Western           District of                 Texas            ,   the defendant(s) violated:

               Code Section                                                          Offense Description
-21 usc 846 (a)(1)                                   -Conspiracy tp possess a controlled substance with intent to distribute, to wit,
                                                     crystal methamphetamine (5.1 kilograms)




          This criminal complaint is based on these facts:
See attached Affidavit, which is marked Attachment "A", and which is incorporated by reference as if fully set out
herein.




          QI    Continued on the attached sheet.


                                                                                                       A
                                                                                                      Complainant's
                                                                                                                       9
                                                                                                                      signatu''
                                                                                              Nick Barney, DEA Special Agent
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:            5/28/2021      -

                                                                                                         Judge   signature

City and state:                             El   Paso, Texas                          Anne T. Berton, United States Magistrate Judge
                                                                                                       Printed name and title




                                                                                                      Fed.R.Crim.P 4 1(b)(2)(A)
         Case 3:21-mj-01254-ATB Document 1 Filed 05/28/21 Page 2 of 4




                                      ATTACHMENT "A"


On May 26, 2021, US Border Patrol Agent (BPA) Christopher Avelar and canine Arzen
(CCEP# 190498) were assigned checkpoint duties at the Sierra Blanca Border Patrol Checkpoint
located west of Sierra Blanca, Texas. At approximately 6:30 a.m., a Greyhound bus (Bus#8699)
entered the checkpoint. BPA Avelar and his canine conducted a non-intrusive canine sniff of the
luggage located in the luggage bins below the passenger compartment of the bus. During the canine
inspection, BPA Avelar observed his canine alert to the presence of concealed humans and/or
controlled substances inside of a gray with orange trim hard case rolling luggage. BPA Avelar
observed a baggage claim ticket with the name Jason Jones" and a location of Jackson,
Mississippi, hand written and attached to the luggage. BPA Oscar Lopez was assisting BPA Avelar
and observed a small black lock on the luggage. Border Patrol agents removed the gray with orange
trim luggage from the bus. During a canine sniff of the remaining luggage, BPA Avelar observed
his canine alert to a green with black trim soft sided rolling luggage. This luggage was in the same
compartment as the gray with orange trim luggage. BPA Avelar observed a baggage claim tag
with the name 'Jason Jones" attached to the green luggage. The green luggage was then removed
from the bus.

BPA Avelar entered the bus and attempted to locate a passenger by the name of "Jason Jones".
BPA Avelar received no responses from the passengers of anyone being identified as "Jason
Jones". BPA Avelar requested identification from each passenger on the bus. A passenger at the
rear of the bus stated that he did not have any identification on him. BPA Avelar asked the
passenger for his boarding pass and the passenger stated that he lost his ticket. Border Patrol
Agents later identified this passenger as Jason Markell JONES. BPA Avelar asked JONES to exit
the bus in order to fully identify JONES.

Once off the bus. BPA Avelar asked JONES if he had any identification documents. JONES stated
that he did not have any. JONES informed BPA Avelar that he gave his boarding pass to the bus
driver. BPA Avelar informed JONES that the bus driver stated that drivers do not take tickets
from the passengers. BPA Avelar asked JONES if he was traveling with any luggage or suitcases.
JONES stated that he was not. BPA Avelar then entered the bus to search the area JONES was
found sitting. BPA Avelar located a red backpack, black blanket, and a pillow sitting on a row of
seats that were located in the area where JONES was sitting. BPA Avelar asked other passengers
if the items were theirs and they stated the items were not theirs. BPA Avelar took the red
backpack. blanket. and pillow off the bus after no one claimed the items.

BPA Avelar asked JONES if the red backpack was his. JONES stated the backpack was not his.
Due to the passengers on the bus and JONES stating that the red backpack did not belong to them,
BPA Avelar determined the bag to be abandoned. BPA Avelar opened the backpack in view of
JONES and discovered United States Currency (USC) at the top of the bag. JONES immediately
stated the rnone\ v,as his. BPA Avelar asked JONES to clarify because JONES already stated that
         Case 3:21-mj-01254-ATB Document 1 Filed 05/28/21 Page 3 of 4




the backpack vas not his. JONES then stated that the backpack belonged to him and the money
was his as well. in the same zippered part of the backpack, BPA Avelar discovered a small black
key. BPA Avelar stated to JONES that BPA Aveiar believed the key would open the black lock
located on the hard sided gray ith orange trim luggage. BPA Avelar removed the key from the
backpack and then JONES irnnediately ran from border patrol agents. JONES ran south away
from the checkpoint. iumped o'er a barbed wire fence and continued running towards the desert.
Agents pursued JONES into th iesert and detained him.

Agents returned to the checkpoint with JONES and BPA Avelar continued searching the red
backpack. BPA Avelar discovered a wallet that contained a California Driver's License. The
Driver's License had the name. Jason Markell JONES, with a photo of JONES. BPA Avelar found
the key in the red backpack and used it to open the lock on the grey with orange luggage. Inside
the luggage, agents discovered a gift bag containing two packages that were wrapped in birthday
wrapping paper. Agents also found two vacuum sealed packages in a red bag concealed inside a
pair of jeans. BPA Lopez opened the wrapped packages and discovered boxes filled with similar
vacuum sealed packages. Agents notified JONES that he was being placed under arrest for the
suspicion of narcotics smuggling.

BPA Avelar opened one of the vacuum sealed packaged and discovered a package wrapped in tin
foil and soaked in fabric softener. BPA Avelar removed the foil and discovered another vacuum
sealed package. inside this sealed package was a crystal like substance that subsequently tested
positive for the presence of metnamphetamine. Agents discovered a total of ten packages with a
total weight of 5.1 Kgs/l 1.24 lbs of suspected crystal methamphetamine.

Drug Enforcement Administration (DEA) Special Agents (SA) were contacted to respond to the
Sierra Blanca Checkpoint to continue the investigation. SA Nicholas Barney and SA Matthew
Gauer were contacted, informed of the facts of the case, and responded to the checkpoint to conduct
an investigation.

At approximately 1:45 pm., SA Barney and Gauer arrived at the Sierra Bianca checkpoint. Agents
took custody of the ten bundles of suspected methamphetamine that had a total weight of 5.1 Kgs
/ 11 .24 lbs. SA Barney and SA Guaer met with JONES at the Sierra Blanca Border Patrol Station
to conduct a custodial interview.. JONES was informed of his rights and completed a DEA-13 form
acknowledging his MIRANDA rights. JONES agreed to speak with agents without a lawyer
present. During the !ntervie\\. JONES stated that he was traveling from Fresno, California to
Jackson. Misssippi. JONES stated that a co-conspirator purchased the bus tickets and gave
JONES the iuogag prior to departing on the bus in Fresno, California. JONES stated that he was
going to take the lugage to Jakson. Mississippi where he was to deliver the luggage to another
co-conspiater. JONES stated that he placed the luggage in the luggage compartment of the bus
before he got onto the bus. JON ES stated to SA Barney and SA Gauer that he did not look into the
luggage when he received it from the co-conspirator. The co-conspirator gave him the key to the
luggage when e received the bus ticket. JONES believed that he was transporting ten pounds of
         Case 3:21-mj-01254-ATB Document 1 Filed 05/28/21 Page 4 of 4




Marijuana for a payment of $2.400.00. JONES stated that he was going to be paid the $2,400.00
when he arrived in Jackson. Mississippi.

SA Barney presented the facts of the investigation to Assistant United States Attorney Ellen
Denum who accepted the case for prosecution in the Western District of Texas. SA Barney and
Gauer transported JONES to Las Palmas Medical Center to have JONES examined for injuries
sustained during his arrest. JONES was cleared from the medical center and taken to the El Paso
County Detemice Center b\ SA Barney and SA Gauer without incident.

Because this Atfidavit is being submitted for the limited purpose of establishing probable cause as
set forth herein. tave not incLded each and every fact known to me concerning this investigation.
                I




I state that the following information is based on information provided to me by other agents, and

it is true and correct to the best of my knowledge and belief.




                                                                      Az
                                                             DEA Special Agent Nicholas         ey

SWORN to before me this
May 28, 2020


                                                   United States Magistrate Judge Anne T. Berton
